SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

879
CA 16-00267
PRESENT: WHALEN, P.J., SMITH, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


LARRY ITALIA, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

CLIFFSTAR LLC, ALSO KNOWN AS CLIFFSTAR NEW
YORK, LLC, CLIFFSTAR CORPORATION, STAR REAL
PROPERTY, LLC, STAR ASSOCIATES FAMILY LIMITED
PARTNERSHIP, STAR FAMILY LIMITED PARTNERSHIP
AND COTT BEVERAGES INC., DEFENDANTS-APPELLANTS.


COZEN O’CONNOR, NEW YORK CITY (VINCENT POZZUTO OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

DOLCE PANEPINTO, P.C., BUFFALO (SEAN E. COONEY OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Michael
L. D’Amico, A.J.), entered December 23, 2015. The order, insofar as
appealed from, denied the motion of defendants for summary judgment
dismissing the complaint and granted in part plaintiff’s cross motion
for summary judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on August 2, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    November 10, 2016                     Frances E. Cafarell
                                                  Clerk of the Court